Title: Dispatching a Naval Squadron to the Mediterranean, 20–21 May 1801 (Editorial Note)
From: 
To: 


Editorial Note
On 20 and 21 May 1801 JM signed letters announcing the sailing of an American naval expedition to the Mediterranean. Circular letters went to the American ministers in Europe and to consuls in the Mediterranean, while special instructions were sent to the consuls in Tunis, Tripoli, and Algiers. This flurry of correspondence had the purpose of instructing these agents to assist the expedition and to make its limited goals known throughout the area.
Diplomatic relations between the North African regency of Tripoli and the United States were confused from the beginning, chiefly because Americans misinterpreted the link between the regencies of Algiers and Tripoli. The changes that Tripoli was undergoing in the late 1790s—its growing navy, its political and economic independence in the area—rapidly altered the subordinate position that Tripoli had held relative to Algiers and Tunis throughout the eighteenth century. The twelfth article of the American treaty of 1796 with Tripoli had designated the dey of Algiers as protector and guarantor of its provisions, and the treaty was accorded a separate signing ceremony in Algiers. These circumstances appeared to place Tripoli in a subsidiary role to Algiers. Article 10, specifying that “no pretence of any periodical tribute or farther payment is ever to be made by either party,” denied Tripoli the annual tribute that the United States guaranteed Algiers and later Tunis. Instead, for signing the treaty Yusuf Pasha Qaramanli received an immediate present of forty thousand Spanish dollars and the promise of further presents upon the arrival of an American consul (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:364–74).
The American consul, James Leander Cathcart, arrived at Tripoli on 5 April 1799, nearly two years after the Senate ratified the treaty and without all the presents promised by the Americans. On Cathcart’s arrival, the pasha immediately demanded a brig (which he claimed O’Brien had promised) similar to one given the dey of Algiers. Yusuf addressed a letter to the American president on 15 April 1799, assuring Adams that Tripoli would maintain peace “provided you are Willing to treat us as you do the two other Regencies, without any difference being made between us” (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:322–23).
Relations between the two nations worsened in the autumn of 1800. In September a Tripolitan corsair captured the American brig Catherine near Majorca and conducted it to Tripoli. As Cathcart explained in his October correspondence to officials in Washington, the pasha immediately ordered the vessel’s release but took the occasion to make demands in violation of articles 10 and 12 of the treaty, insisting that Tripoli receive an annual tribute. After the conclusion of preliminary peace negotiations between Sweden and Tripoli (setting a $250,000 peace settlement and an annual tribute of $20,000), Cathcart notified Americans on 3 January 1801 that they could expect the Tripolitans to be more aggressive in their demands upon the United States (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:372, 382–84, 390, 391–97; Cathcart’s 3 Jan. 1801 circular, enclosed in Humphreys to JM, 6 Mar. 1801).
Cathcart’s October correspondence reached Jefferson’s desk in March 1801, prompting acting secretary of state Levi Lincoln to anticipate the dispatch of an American naval force to the Mediterranean “to guard against exigences or by a demonstration of our power to reduce the capricious Sovereigns of Barbary to a sense of justice, thro’ the medium of their fears.” By late April Cathcart’s 3 January circular letter had also reached Washington, making the prompt sailing of a naval force to protect American commerce even more critical (Lincoln to Eaton, 21 Mar. 1801 [DNA: RG 59, IC, vol. 1]; National Intelligencer, 27 Apr. 1801).
With Gallatin’s arrival in Washington on 13 May, Jefferson had his cabinet together. When he met with them on 15 May, the questions at hand were: “Shall the squadron now at Norfolk be ordered to cruise in the Mediterranean. What shall be the object of the cruise.” All agreed on the expediency of a cruise. Discussion centered on the constitutional provisions for making war. Lincoln urged that the executive branch maintain a narrow definition of war. American men-of-war could repulse attacks but not seek out and destroy Tripolitan vessels. On the other hand, Gallatin claimed that declaring war and making war were synonymous. If Congress or an enemy declared war, the executive was authorized to command and direct the public force. If war began, General Smith maintained, the executive “is bound to apply the public force to defend the country.” “The expedition should go forward openly to protect our commerce against the threatened hostilities of Tripoli,” Dearborn urged. JM agreed with his colleagues that the cruise ought to be undertaken, and he supported Dearborn’s view that the object ought to be—as he added—”openly declared to every nation” (Jefferson’s cabinet notes, 15 May 1801, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 1:293–94).
Jefferson’s decision to dispatch the squadron was not a break with past policy on tribute toward the Barbary regencies. The president told the pasha the squadron’s role was one of observation, “to superintend the safety of our commerce there, and to exercise our seamen in nautical duties.” Nowhere did Jefferson express opposition to the payment of tribute when it was a treaty obligation. Indeed, he wrote Monroe on 29 May that, unlike Tripoli, Algiers “threatens and has a right, there being 3. years arrears of tribute due to her, while our Treasury has been overflowing with money.” Yet the squadron would arrive in the Mediterranean prepared for more than observation, because its commander, Captain Richard Dale, carried instructions from Samuel Smith authorizing him in the case of a declared war by all the Barbary powers “to protect our commerce & chastise their insolence” (Jefferson to Monroe, 29 May 1801, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:61–62; Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:465–69, 470).
Within a week of the 15 May cabinet meeting JM announced the decision through diplomatic channels, thus implementing his suggestion that the expedition’s aims should be explicitly set forth to other nations. (Secondary sources used for this note: Folayan, Tripoli during the Reign of Yusuf Pasha Qaramanli, pp. 25–35; Ray W. Irwin, The Diplomatic Relations of the United States with the Barbary Powers, 1776–1816 [Chapel Hill, N.C., 1931], pp. 84–105; Allen, Our Navy and the Barbary Corsairs, pp. 59–60, 66–67, 88–93.)
